Citation Nr: 1043521	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for shrapnel wound scar 
near right eye; and if so, whether the claim may be granted.

2.  Entitlement to service connection for scars of fingers of 
right hand.

3.  Entitlement to service connection for a respiratory 
disability, to include cough and asthma.

4.  Entitlement to service connection for sciatica.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a cardiac disability, 
to include coronary artery disease (CAD) and heart stent.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from rating decisions dated in July 2005 and April 
2007 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

Initially, the Board notes that the RO adjudicated separately the 
issues of entitlement to service connection for asthma and 
entitlement to service connection for cough.  The Board has 
combined these issues and recharacterized them as entitlement to 
service connection for respiratory disability to more broadly 
include entitlement to service connection for any respiratory 
disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).   Similarly, the Board has combined 
the issues of entitlement to service connection for CAD and 
entitlement to service connection for heart stent as a claim of 
entitlement to service connection for a cardiac disability.

The issues of entitlement to service connection for a 
dental condition, a disability manifested by blisters in 
eyes and on eye lids, hiatal hernia, a disability 
manifested by knots under skin, and skin disability on 
fingers manifested by cracking a bleeding have been raised 
by the Veteran, but these issues have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for scars of 
finger of right hand, hypertension, and cardiac disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a scar near the right eye 
with associated skin condition was denied by a December 1998 
rating decision that was not appealed.

2.  Evidence submitted subsequent to the December 1998 rating 
decision is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

3.  As continuity of symptomatology has been shown, the Veteran's 
shrapnel wound scar near right eye has been related to active 
service.

4.  The competent medical evidence shows that the Veteran is not 
currently diagnosed with a chronic disability manifested by a 
cough; and the Veteran's asthma is not related to active service.

5.  The Veteran's sciatica is not related to active service.




CONCLUSIONS OF LAW

1.  The December 1998 rating decision which denied a claim for 
service connection for scar, near the right eye with associated 
skin condition, is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.  New and material evidence has been submitted since the 
December 1998 rating decision, and the claim of entitlement to 
service connection for shrapnel wound scar near right eye is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 
(2010).

3.  Resolving all doubt in favor of the Veteran, shrapnel wound 
scar near right eye was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A respiratory disability, to include cough and asthma, was 
not incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Sciatica was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence-evidence 
that is both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate those element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  In other words, the 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior 
claim was denied.  The basis for the denial in the prior decision 
can be ascertained from the face of that decision.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the issues of whether new and material evidence 
has been submitted to reopen a claim for service connection for 
shrapnel wound scar near right eye and the claim of service 
connection, the Board observes that in light of the favorable 
outcome of this appeal, any perceived lack of notice or 
development under the VCAA should not be considered prejudicial.  

For the remaining issues decided herein, VA has met all statutory 
and regulatory notice and duty to assist provisions.  Letters 
dated in May 2005, July 2006, September 2006, fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473.  Together, the letters informed the appellant of 
what evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence, as 
well as how VA determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and SSA records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that although the Veteran has a private primary care 
physician and a private cardiologist, he has not requested that 
VA obtain any private medical records on his behalf and has not 
provided any authorization to have these records obtained.  The 
Board also notes that a compact disc obtained from SSA contained 
only a Disability Report Appeal Form and a Field Office Form.  
The appellant has not contended that he was awarded SSA benefits 
for the issues being adjudicated herein.  There is no indication, 
then, that the records would be relevant to the claims here.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (SSA 
records are relevant if related to the injury claimant is seeking 
benefits for and there is a reasonable possibility of 
substantiating claim).  Thus, as there is no indication that the 
SSA records would be relevant to these claims, remanding the case 
to obtain such records would serve no useful purpose.  Thus, 
there is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran has not 
been afforded a VA examination, with an opinion as to the 
etiology of his cough, asthma, or sciatica.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, no competent medical evidence has been presented 
showing the possibility that any of these conditions are related 
to service.  Where the determinative issue involves medical 
causation, lay assertions of medical status do not constitute 
competent medical evidence.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, the Board finds that an etiology opinion is not 
"necessary."  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

An April 6, 1982 rating letter advised the Veteran that his 
facial scars were service-connected but that because they were 
less than 10 percent disabling, compensation was not payable.  
The Board finds that this rating letter was in error, and in fact 
the scar found to be service connected was a post-operative 
pilonidal cyst scar.  In fact, on the Veteran's original 
application for compensation received by VA in February 1982, the 
Veteran did not indicate any scars, but the RO noted in the March 
1982 rating decision that the Veteran's service medical records 
revealed that he had pilonidal cyst removed in service.  There is 
no mention in the March 1982 rating decision of any shrapnel 
wounds to the face or subsequent scarring.  It was not until the 
1991 Agent Orange examination that the Veteran identified a shell 
fragment wound scar above right eyebrow received in Vietnam.  The 
examiner noted the scar was well-healed.

In a decision dated in December 1998, the RO denied the Veteran's 
claims for service connection for scar, near the right eye with 
associated skin condition.  The Veteran did not appeal this 
decision.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the expiration of 
one year after the date of notice of an award or disallowance, or 
by denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  Thus, the December 1998 decision is final.  

The Veteran's application to reopen his claim of service 
connection for shrapnel wound scar near right eye was received in 
February 2005.  A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board notes that by a July 2005 rating decision, the RO 
appears to have reopened the Veteran's claim of entitlement to 
service connection for shrapnel wound to the right eye, but 
denied the claim on the merits.  On appeal, however, the Board 
must make its own determination as to whether any newly submitted 
evidence warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims on 
the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The December 1998 rating decision denied the Veteran's claim for 
service connection for scar near the right eye with associated 
skin condition as not well grounded due to a lack of evidence 
showing an injury to the area of the right eye or the development 
of a skin condition during service.  Evidence of record at the 
time of the 1998 rating decision included a 1991 Agent Orange 
examination report that indicated that the Veteran identified a 
shell fragment wound scar above right eyebrow received in 
Vietnam.  The examiner noted the scar was well-healed.

Based on the grounds stated for the denial of service connection 
for scar near the right eye in the December 1998 rating decision, 
new and material evidence would consist of evidence of injury and 
scar near right eye in service.  

In this regard, additional evidence received since the December 
1998 rating decision includes a written statement by the Veteran 
in which he reports a shrapnel fragment wound to the right upper 
eye when a grenade exploded by his bunker.  The Veteran reported 
that he felt something warm on his right eyebrow but did not go 
to sick bay and that the next morning he saw dried up blood on 
his eyebrow.  

In addition, the Veteran completed a PTSD questionnaire, received 
by VA in July 2007, which noted that a grenade exploded to his 
right front and then he and others opened fire from their 
bunkers.  

Also, the record includes a July 11, 2006, Mental Health Initial 
Evaluation in which the Veteran presented to establish treatment 
and reported that he sustained shrapnel injury to the face due to 
a hand grenade during combat in Vietnam.  

Further, in October 2008, the U.S. Army and Joint Services 
Records Research Center (JSRRC) Coordinator noted that evidence 
obtained from the Veteran's 201 file showed that he served with 
H&S Company, 3rd Battalion, 9th Marines in Vietnam from August 
15, 1965 to June 27, 1966 and that Command Chronology for the 3rd 
Battalion, 9th Marines for the period August 1, 1965 to August 
31, 1965 indicates that the 3rd Battalion, 9th Marines at Da Nang 
were subjected to light probes (attacks) by Viet Cong forces on 
August 17, 1965.  In addition, Command Chronology also indicated 
that sporadic sniper fire was received on the perimeter from 
August 16 to August 31.  Subsequently, the RO conceded that the 
incident in which the grenade blew up injuring himself and a few 
other soldiers happened.    

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board finds that the evidence submitted subsequent to the 
December 1998 rating decision is neither cumulative nor 
redundant.  In addition, this new evidence relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the evidence received 
subsequent to December 1998 rating decision is new and material 
and serves to reopen the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

For a showing of chronic disability in service there is required 
a combination of manifestations sufficient to identify the 
disorder, and sufficient observation to establish chronicity at 
the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. §3.303(b)(2010).  

When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  Service connection may 
also be granted where the evidence shows that a Veteran had a 
chronic condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2010).  

Shrapnel wound scar near right eye

The first question that must be addressed is whether incurrence 
of shrapnel wound scar near right eye is factually shown during 
service.  

The service treatment records do not contain any notes concerning 
an injury to the area near the right eye.  Scars noted in July 
1963 at entrance into service include vaccination scar upper left 
arm, 1/2-inch linear scar top of head, and 1/4-inch circular scar 
back of head.  These scars were also noted on separation 
examination in September 1967.  The only other scar noted at 
separation was the pilonidal scar, which from indications in the 
service records and the 1991 Agent Orange examination was on the 
Veteran's rectal area.   

However, as noted above, in October 2008, the JSRRC Coordinator 
noted that evidence obtained from the Veteran's 201 file showed 
that he served with H&S Company, 3rd Battalion, 9th Marines in 
Vietnam from August 15, 1965 to June 27, 1966 and that Command 
Chronology for the 3rd Battalion, 9th Marines for the period 
August 1, 1965 to August 31, 1965 indicates that the 3rd 
Battalion, 9th Marines at Da Nang were subjected to light probes 
(attacks) by Viet Cong forces on August 17, 1965.  In addition, 
Command Chronology also indicated that sporadic sniper fire was 
received on the perimeter from August 16 to August 31.  
Subsequently, the RO conceded that the incident in which the 
grenade blew up injuring himself and a few other soldiers 
happened.    

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. § 
1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 
3.304(d) (2010), are applicable.  This statute and regulation 
ease the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships of 
such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

At the August 1991 VA Agent Orange Examination, the Veteran 
reported a shrapnel wound of the right eyebrow in Vietnam.  A 
well-healed shell fragment wound scar of the right eyebrow was 
noted on physical examination of the Veteran.  Combat stressors 
have been conceded by the RO regarding a claim for service 
connection for posttraumatic stress disorder which is not 
presently on appeal.  In fact, the same combat stressor that was 
conceded by the RO is the very one that the Veteran maintains 
caused the scar near his right eye.  Therefore, the Board finds 
the Veteran's statements that he experienced events in service 
which caused a scar above his right eye to be credible even 
though they may not be have been noted in his service treatment 
records.  See 38 C.F.R. § 3.304(d).  

In addition to the August 1991 VA examination, the Veteran 
underwent VA examination for facial scars in June 1998.  The 
examiner noted a shrapnel wound above the right eyebrow, near the 
inner aspect measuring approximately 0.25 centimeters in length.  
There was no keloid, no tenderness to palpation, and no 
regularities.  The examiner noted that it was well healed.  

Although the record since the Veteran filed his claim in 2005 is 
absent a diagnosis of a scar near the Veteran's right eye, 
medical evidence of a current disability is not always required 
to establish service connection.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Resolving all doubt in the Veteran's favor, the Board finds that 
the scar identified in August 1991 and June 1998 is the same scar 
disability that was incurred during combat in Vietnam when a 
grenade exploded and is also the same scar disability noted by 
the Veteran in his claim for service connection for shrapnel 
wound right upper eye in February 2005.  As such, competent 
evidence of continuity of symptomatology for a shrapnel wound 
scar near the right eye since service has been shown, and service 
connection for shrapnel wound near right eye is warranted.  



Respiratory disability 

The Veteran's service treatment records indicate that the Veteran 
presented in January 1964 with complaints of productive cough and 
shortness of breath for two weeks.  Physical examination 
demonstrated that the chest was clear.  A July 1966 record notes 
that an x-ray conducted was technically unsatisfactory.  In 
January 1967, the Veteran presented with a report that he hurt 
his back while running PRT test and that he had severe pain at 
the base of the spine and difficulty breathing.  An infected 
pilonidal cyst was noted, which was subsequently marsupialized in 
March 1967.  A May 1967 annual chest film was negative.  

Despite in-service complaints of productive cough, shortness of 
breath, and difficulty breathing, the Board cannot conclude a 
"chronic" respiratory condition was incurred during service.  
Treatment in service cannot be considered treatment for a chronic 
disorder unless there is some indication that a chronic disorder 
exists.   That a condition occurred in service alone is not 
enough; there must be chronic disability resulting from an injury 
or disease.  On the clinical examination for separation from 
service, the Veteran's lungs were evaluated as normal.  A chest 
x-ray was negative.  

Thus, there is no medical evidence that shows that the Veteran 
suffered from a chronic respiratory disorder during service.  In 
this circumstance, unlike the shrapnel wound scar above, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 
3.304(d), are as the Veteran does not contend that a respiratory 
disability was incurred in combat.  

As noted above, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  

Although the appellant reports continuity of a cough since 
service, the alleged disorder is actually just reported 
symptomatology.  Without a recognized injury or disease entity, 
VA is not authorized to award compensation for reported 
symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) 
(Service connection is awarded for "a particular injury or 
disease resulting in disability..."); see also Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.)  

In the absence of competent evidence which suggests that the 
Veteran's cough constitutes a chronic disability, the Board has 
no basis on which to consider the Veteran's cough as more than a 
medical finding or symptom.  The Veteran's own assertions to the 
contrary do not constitute competent medical evidence in support 
of his claim.  See Espiritu, 2 Vet. App. At 494-495.  Absent a 
showing of a current chronic disability manifested by a cough 
which could be related to service, entitlement to service 
connection must be denied.

With respect to asthma, the Veteran has not claimed, and the 
evidence does not show, continuity of symptomatology.  The file 
contains an Agent Orange examination in August 1991 and VA 
medical records from 1995 to 2008.  At the August 1991 Agent 
Orange examination, the Veteran's respiration was unlabored.  
Physical examination of the lungs demonstrated no rales, wheezes 
or dullness.  X-ray of the chest showed no active disease.  
Impression was no active disease.  In January 2006, the Veteran 
presented to establish medical care at the VA clinic, and at that 
time reported a history of asthma.
 
In light of the lack of any relevant history reported for the 
Veteran's asthma between the Veteran's date of discharge in 1967 
and the first reported symptoms of asthma of record noted 
sometime after August 1991, service connection is not warranted 
under 38 C.F.R. § 3.303(b).    

As noted above, when a disease is first diagnosed after service, 
service connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

VA medical record dated in January 2006 assessed the Veteran with 
asthma.  Thus, the Veteran has a current respiratory disability, 
asthma.  

The remaining question, therefore, is whether there is competent 
medical evidence of a relationship between asthma and the 
Veteran's military service.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person. 38 C.F.R. § 3.159(a)(2).  As specialized training is 
required for a determination as to diagnosis and causation of 
asthma, lay evidence in this instance is not competent.

However, the Board notes that no medical professional has ever 
related the Veteran's asthma to his military service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of asthma until a number of years after 
service.  

Thus, the record is absent competent medical evidence of a 
current chronic disability manifested by a cough, evidence of in-
service incurrence of either asthma, evidence of continuity of 
symptomatology for asthma, and competent medical evidence of a 
nexus between the Veteran's military service and asthma.  

Although the Veteran contends that his asthma is related to his 
service, in this case, as a layman he is not competent to offer 
opinions on medical causation and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical issues.  
Espiritu, 2 Vet. App. At 494-95.    

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
respiratory disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Sciatica

As noted above, in January 1967, the Veteran presented with 
report that he hurt his back while running PRT test and that he 
had severe pain at the base of the spine and difficulty 
breathing.  An infected pilonidal cyst was noted, which was 
subsequently marsupialized in March 1967.  

Despite the Veteran's in-service complaints of spine pain, the 
service treatment records are absent complaints, findings or 
diagnoses of sciatica during service.  On the clinical 
examination for separation from service, the Veteran's spine was 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the Veteran suffered from sciatica during service.  In 
addition, similar to the Veteran's respiratory claim, as the 
Veteran does not contend that sciatica was incurred in combat, 
the provisions of section 1154(b) are inapplicable to this issue.

Further, the Veteran has not claimed, and the evidence does not 
show, continuity of sciatica symptomatology.  The file contains 
Agent Orange examination in 1991 and VA medical records from 1995 
to 2008.  At the 1991 Agent Orange examination, the Veteran noted 
a history of back problems L5 narrowed.  However, he did not 
complain of sciatica.  Physical examination of the Veteran's 
spine was normal.  A 1995 VA treatment record notes complaint of 
low back pain occasionally but did not complain of sciatica.  In 
January 2006, the Veteran presented to establish medical care at 
the VA clinic, and at that time reported history of degenerative 
disc disease with spinal stenosis at L5-S1 and recurrent sciatica 
of the left leg.

In light of the lack of any relevant history reported for the 
Veteran's sciatica between 1967 and the first reported symptoms 
in 2006, service connection is not warranted under 38 C.F.R. § 
3.303(b).    

As noted above, service connection can still be granted for a 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).

VA medical record dated in January 2006 assessed the Veteran with 
DDD with left sided sciatica.  Thus, the Veteran has current 
sciatica.  However, no medical professional has ever related the 
Veteran's sciatica to his military service, and the medical 
evidence does not show treatment or diagnosis of sciatica until a 
number of years after service.  

Thus, the record is absent evidence of in-service incurrence of 
sciatica, evidence of continuity of sciatica symptomatology, and 
competent medical evidence of a nexus between service and 
sciatica.  

Although the Veteran contends that his sciatica is related to his 
service, as specialized training is required for a determination 
as to diagnosis and causation of sciatica, lay evidence in this 
instance is not competent.  Thus, in this case, as a layman he is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay speculation 
with regard to medical issues.  Espiritu, 2 Vet. App. at 494-95.    

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
sciatica, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  




ORDER

1.  New and material evidence having been submitted, the 
reopening of the claim for service connection for shrapnel wound 
scar near right eye is granted.  

2.  Entitlement to service connection for shrapnel wound scar 
near right eye is granted.

3.  Entitlement to service connection for a respiratory 
disability, to include chronic cough and asthma, is denied.

4.  Entitlement to service connection for sciatica is denied.


REMAND

Scars of fingers of right hand

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. At 309.  Thus, the Veteran is 
competent to state that he has right hand finger scars.  In 
addition, the Veteran is competent to report that he injured his 
right hand fingers while moving lockers.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

As noted above, generally, to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson, 12 Vet. 
App. at 253.  In this case, unlike the Veteran's shrapnel wound 
scar near the right eye, there is no medical evidence whatsoever 
regarding his right hand finger scars.  Thus, in order to afford 
the Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion that 
a medical opinion in conjunction with the review of the entire 
record and examination of the Veteran is warranted to indicate 
whether or not any scars of the right hand fingers are related to 
his active military service.  38 C.F.R. § 3.159(c)(4).  

Hypertension and cardiac disability

The Veteran was accorded a VA examination in November 2006.  The 
November 2006 VA examiner addressed the etiology of the Veteran's 
hypertension and CAD in conjunction with a review of the claims 
file and physical examination of and interview with the Veteran.  
However, it appears that evidence in the claims file was 
overlooked as the VA examiner noted that the Veteran had been 
treated for hypertension since 2002, and the record indicates 
that the Veteran has been treated for hypertension since 1995.  

In addition, the VA examiner noted that there were no current 
medical records in the claims file.  Although the medical records 
received after the November 2006 VA examination are mostly 
psychiatric records, there are pertinent VA medical records 
received after the VA examination dated in 1996.  The record also 
indicates the Veteran had been followed privately by a primary 
care physician and a cardiologist.  Although there is a diagnosis 
of CAD in the claims file, it would be helpful if the private 
treatment records could be obtained to substantiate the CAD 
diagnosis.  

Further, a May 2007 Psychotherapy medical record noted that that 
the Veteran experienced stress-related physiological response 
affecting medical conditions.  Specifically, the Veteran admitted 
to experiencing some chest pain in the morning, and that he took 
two Nitros and the chest pain subsided.  In his appellant's 
brief, the Veteran identifies medical studies that link 
hypertension and cardiovascular disease to stress and 
posttraumatic stress disorder (PTSD).

Thus, it is the Board's opinion that the Veteran be provided an 
additional VA examination which addresses whether the Veteran's 
hypertension and/or cardiac disorders are as likely as not 
related to the Veteran's military service or to service-connected 
disability after he is provided the opportunity to submit 
authorization for VA to obtain his private medical records on his 
behalf.

SSA Records

As noted above, a compact disc obtained from SSA contained only a 
Disability Report Appeal Form and a Field Office Form.  The 
appellant has not contended that he was awarded SSA benefits for 
the issues on appeal.  While this case is in remand status, the 
RO should request that the Veteran provide the disabilities for 
which he receives SSA disability benefits and if SSA disability 
benefits received are relevant to any of the issues on appeal, 
these should be requested and associated with the claims file.  
VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his scars of 
fingers of right hand, hypertension, and 
cardiac disorders that is not evidenced by 
the current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file and especially for 
records from the private primary care 
physician and private cardiologist.  These 
records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may also 
submit any evidence or further argument 
relative to the claims at issue.  

2.  The Veteran should be requested to 
indicate the disabilities for which he 
receives SSA disability benefits and if SSA 
disability benefits received are relevant 
to any of the issues on appeal, SSA medical 
and adjudication records should be obtained 
and associated with the claims file. All 
efforts to obtain these records should be 
fully documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  After the above has been accomplished, 
the Veteran should be afforded the 
appropriate VA examination by a 
cardiologist to determine the etiology of 
his present hypertension and any cardiac 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should identify 
all cardiac disorders and provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
hypertension and identified cardiac 
disorders are related to the Veteran's 
active duty service or to a service-
connected disability to include diabetes 
mellitus type II and PTSD.    

4.  The Veteran should also be afforded the 
appropriate VA examination to determine the 
etiology of any right hand finger scars.  
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology and 
findings should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should specifically identify any and all 
right hand finger scars and provide an 
opinion as to whether it is at least as 
likely as not that any right hand finger 
scars are related to the Veteran's active 
duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.
 
5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


